                                          Case 2:20-cv-00888-JAD-BNW Document 16
                                                                              15 Filed 08/03/20
                                                                                       07/30/20 Page 1 of 2



                                      1   E. LEIF REID, Bar No. 5750
                                          LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      2   One East Liberty Street, Suite 300
                                          Reno, Nevada 89501-2128
                                      3   Tel: 775.823.2900
                                          Fax: 775.823.2929
                                      4   lreid@lrrc.com
                                      5   Attorney for Defendant
                                          Skillz Inc.
                                      6

                                      7

                                      8                                 UNITED STATES DISTRICT COURT
                                                                             DISTRICT OF NEVADA
                                      9
                                          ALYSSA BALL, JOHN PRIGNANO, and                    CASE No. 2:20-CV-00888-JAD-BNW
                                     10   JANE ROE,
                                     11
One East Liberty Street, Suite 300




                                                              Plaintiffs,
                                     12                                                      STIPULATION AND ORDER TO
                                          v.                                                 EXTEND DEADLINE TO RESPOND TO
Reno, NV 89501-2128




                                     13                                                      FIRST AMENDED COMPLAINT (ECF
                                          SKILLZ INC.,
                                                                                             NO. 11)
                                     14
                                                              Defendant.
                                                                                             [FIRST REQUEST]
                                     15

                                     16

                                     17            Defendant Skillz Inc., by and through its counsel, Lewis Roca Rothgerber Christie LLP,
                                     18   and Plaintiffs Alyssa Ball, John Prignano, and Jane Roe (together collectively referred to herein as
                                     19   “Plaintiffs”), by and through their counsel of record, The VerStandig Law Firm, LLC, hereby
                                     20   stipulate and agree as follows:
                                     21            1.     Defendant shall have up to and including August 17, 2020, to respond to Plaintiffs’
                                     22   First Amended Complaint and Demand for Trial by Jury (ECF No. 11). This is the first request for
                                     23   an extension of time to respond to the First Amended Complaint.
                                     24   ///
                                     25   ///
                                     26   ///
                                     27   ///
                                     28
                                          111863753.1
                                          Case 2:20-cv-00888-JAD-BNW Document 16
                                                                              15 Filed 08/03/20
                                                                                       07/30/20 Page 2 of 2



                                      1            2.     This extension is requested to provide Defendant with sufficient time to review and
                                      2   respond to Plaintiffs’ allegations.
                                      3   DATED this 30th day of July, 2020.               DATED this 30th day of July, 2020.

                                      4   THE VERSTANDIG LAW FIRM, LLC                     LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      5

                                      6   /s/ Maurice VerStandig                           /s/E. Leif Reid
                                          Maurice VerStandig, SBN 15346                    E. Leif Reid, SBN 5750
                                      7   1452 W. Horizon Ridge Pkwy, #665                 One East Liberty Street, Suite 300
                                          Henderson, Nevada 89012                          Reno, Nevada 89501
                                      8
                                          Attorney for Plaintiffs                          Attorney for Defendant
                                      9

                                     10

                                     11                                                IT IS SO ORDERED:
One East Liberty Street, Suite 300




                                     12
                                                                                       UNITED STATES DISTRICT JUDGE
Reno, NV 89501-2128




                                     13

                                     14                                                DATED: August 3, 2020

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                          111863753.1                                    -2-
